Case: 17-13801   Date Filed: 08/27/2020   Page: 1 of 2



                                                      [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 17-13801
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 1:16-cv-01460-ODE



GERALD LYNN BOSTOCK,

                                                         Plaintiff-Appellant,

                              versus

CLAYTON COUNTY BOARD OF COMMISSIONERS,

                                                                  Defendant,

CLAYTON COUNTY,

                                                       Defendant-Appellee.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                   ________________________

                          (August 27, 2020)

                ON REMAND FROM THE
          SUPREME COURT OF THE UNITED STATES
              Case: 17-13801     Date Filed: 08/27/2020    Page: 2 of 2



Before WILSON, NEWSOM, and TJOFLAT, Circuit Judges.

PER CURIAM:

      When this case came to us initially, binding circuit precedent demanded that

we affirm the district court’s dismissal of Bostock’s Title VII sexual orientation

discrimination claim for failure to state a claim. See Bostock v. Clayton Cty. Bd. of

Comm’rs, 723 F. App’x 964, 964–65 (11th Cir. 2018) (per curiam) (citing relevant

precedent and the prior panel precedent rule). The United States Supreme Court

reversed and remanded our decision. Bostock v. Clayton Cty., 590 U.S. ___, ___,

140 S. Ct. 1731, 1754 (2020). The Supreme Court held that, under the “plain

terms” of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1), an

employer intentionally, necessarily, and illegally discriminates against an

individual because of such individual’s sex when the employer discriminates

against an employee for being homosexual or transgender. See Bostock, 590 U.S.

at ___, ___, 140 S. Ct. at 1741, 1743. For the reasons stated in the Supreme

Court’s decision, we reverse the district court’s dismissal of Bostock’s Title VII

claim and remand for further proceedings consistent with that decision.

      REVERSED AND REMANDED.




                                          2